703 S.E.2d 156 (2010)
George W. BALDWIN
v.
Fay DANIELS, Superintendent, et al.
No. 47P02-13.
Supreme Court of North Carolina.
November 4, 2010.
George W. Baldwin, pro se.
Catherine Jordan, Assistant Attorney General, for Fay Daniels.

ORDER
Upon consideration of the petition filed by Plaintiff on the 21st of October 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."